This cause was tried before the court on November 3, 1925, and the court adjourned for the term on December 19th. Judgment was not entered at the November term of court, and on January 22, 1926, the court entered judgment for appellee, who was defendant in the trial court, nunc pro tunc as of date November 3, 1925. From this judgment appellant gave due notice of appeal. On January 8, 1925, some two weeks before the judgment nunc pro tunc was entered, appellant filed his appeal bond. Our courts have uniformly held that an appeal will not lie until the judgment is actually rendered, and that the time for appeal from a judgment entered nunc pro tunc begins from the actual entry thereof. Slayden  Co. v. Palmo (Tex.Civ.App.) 90 S.W. 908; Palmo v. Slayden  Co., 100 Tex. 13,92 S.W. 796; Trotti v. Kinnear (Tex.Civ.App.) 144 S.W. 326. Where an appeal is taken from a judgment entered nunc pro tunc, an appeal bond filed before said judgment is entered of record does not confer jurisdiction on the Court of Civil Appeals. Cooper v. Carter (Tex.Civ.App.) 233 S.W. 1020; Stinnett v. Dudley (Tex.Civ.App.)277 S.W. 801. It appearing from the record that the appeal bond in this case was filed before the judgment was entered nunc pro tunc on January 22d, same conferred no jurisdiction on this court.
The appeal is dismissed for want of jurisdiction.